DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott D. Swanson on 4/27/2022.

The application has been amended as follows: 
1. (Currently Amended) A liquid distributing sprinkler head, comprising, 
a housing, with an attached nozzle, said nozzle connected to an adapter to be attached to an incoming liquid supply; 
an arm holder extending from said housing, said arm holder comprising a flange having a starting bump; 
a distributor comprising a tire carrier assembly comprising of a tire and a tire carrier, said tire carrier comprising a first annular ringarm holder such that said first annular ring is positioned around said arm holder suchRESPONSE TO OFFICE ACTION - 3Examiner: Dandridge, Christopher R. tSerial # 16/182480hat said said arm holder and said starting bump 
said lower plate having a lower plate first side having a generally peaked surface profile with an upturned edge at the periphery of the plate, said surface incised by spirally radiating grooves with a peak on said lower plate first side centrally positioned and having a beveled top surface; 
wherein said distributor is configured such that when said distributor is in said off position said beveled top surface on said lower plate is configured to be deflected by an initial jet of liquid from [[an]] the incoming liquid supply that travels through said sprinkler, and for the distributor to begin a nutation motion after said initial deflection with said nutation motion maintained by [[the]]a force of the liquid from the incoming liquid supply on said spirally radiating grooves; and 
wherein said body comprising a race having an upper race limit and a lower race limit, wherein said race is positioned at a radially inward position from said tire so as to be positioned between said first annular ring and said second annular ring such that saidRESPONSE TO OFFICE ACTION - 4Examiner: Dandridge, Christopher R.Serial # 16/182480 tire extends radially inward from said second annular ring to said race such that said tire is configured to nutate between said upper race limit and said lower race limit when said distributor is in said nutating motion.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The limitations “a distributor comprising a tire carrier assembly comprising of a tire and a tire carrier, said tire carrier comprising a first annular ring, said tire carrier comprising a second annular ring radially outward from said first annular ring and positioned in a spaced apart relation to said fire annular ring, wherein said second annular ring defines a tire mounting flange [. . .] with said tire extending radially inward from said first annular ring toward said second annular ring [. . .] said first annular ring is positioned around said arm holder such that said tire carrier is configured to hang by said first annular ring in a tilted orientation from said flange of said arm holder and said starting bump when said sprinkler is in an off position [. . . .] said body comprising a race having an upper race limit and a lower race limit, wherein said race is positioned at a radially inward position from said tire so as to be positioned between said first annular ring and said second annular ring such that said tire extends radially inward from said second annular ring to said race such that said tire is configured to nutate between said upper race limit and said lower race limit when said distributor is in a nutating motion” is not anticipated or made obvious by the prior art. U.S. 363 discloses a nutating sprinkler, but fails to disclose a sprinkler including a starting bump creating a tilted orientation, which leads to the sprinkler nutating between race limits, as claimed. U.S. ‘960 discloses a sprinkler that includes a tire and annular rings, but fails to disclose the sprinkler including a starting bump creating a tilted orientation, which leads to the sprinkler nutating between race limits, or the arrangement of structure as claimed. U.S. ‘654 discloses a nutating sprinkler, but fails to disclose a tire or tire carrier, starting bump or nutating structure, as claimed. Examiner finds no teaching, suggestion, or motivation to combine the prior art disclosures to arrive at the current invention. Therefore, the claims define over known prior art, and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752